NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                    United States Court of Appeals
                                       For the Seventh Circuit 
                                       Chicago, Illinois 60604 
                                                    
                                       Argued October 29, 2014 
                                      Decided February 24, 2015 
                                                    
                                                Before 
 
                                 KENNETH F. RIPPLE, Circuit Judge 
                          
                                 MICHAEL S. KANNE, Circuit Judge 
                          
                                 DIANE S. SYKES, Circuit Judge 
 
No. 14‐1771 
                                                          
JANICE S. MARTEN and                                    Appeal from the 
CHRISTOPHER MARTEN,                                     United States District Court for the           
                    Plaintiffs‐Appellants,              Southern District of Indiana, 
                                                        Indianapolis Division. 
      v.                                                 
                                                        No. 1:12‐cv‐00195‐TWP‐TAB                   
ANDREW W. SWAIN and                                      
RICK ALBRECHT,                                          Tanya Walton Pratt, 
                      Defendants‐Appellees.             Judge. 
 
                                               O R D E R 
 
       Janice and Christopher Marten sued two Indiana state employees under 42 U.S.C. 
§ 1983 for alleged civil‐rights violations in connection with a state tax investigation. 
Specifically, the Martens claimed that the two officials—Rick Albrecht, a tax auditor, and 
Andrew Swain, an attorney in the Office of the State Attorney General—fraudulently 
procured a search warrant for their home and business, searched and seized items 
beyond the scope of that warrant, used administrative subpoenas in furtherance of a 
criminal investigation, and withheld exculpatory evidence. The district court dismissed 
the § 1983 claim as time‐barred—a decision that, as both sides now acknowledge, runs 
No. 14‐1771                                                                           Page 2 
 
contrary to our holding in Julian v. Hanna, 732 F.3d 842 (7th Cir. 2013). Even so, the 
defendants argue that we can affirm the dismissal because the complaint fails to plead 
adequate facts to state a claim for relief. But they did not make this argument in the 
district court, so we cannot rely on it as an alternative ground to support affirmance. 
Swain also argues that he is entitled to absolute prosecutorial immunity. This argument 
was raised below but is not appropriate for resolution on the pleadings. We vacate and 
remand. 
    
                                      I. Background 
       Because the case was dismissed at the pleading stage, we accept the facts alleged 
in the Martens’ complaint as true. Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013). In 
2007 the Indiana Department of Revenue (“the DOR”) initiated a tax audit of Janice 
Marten’s jewelry business. Albrecht was the original auditor on the case. From July 2007 
to January 2008, Janice asked Albrecht for status updates on the audit, but he did not 
respond. In 2008 the DOR initiated civil proceedings against Janice and her business, 
alleging that they had failed to collect and remit the correct sales tax. 
        The Office of the Indiana Attorney General dispatched Swain, chief counsel in its 
Tax Litigation Section, to represent the DOR in the civil proceedings. In June 2008 Swain 
subpoenaed and deposed Janice and her husband, Christopher. The couple asked Swain 
if they needed a lawyer. He told them that they did not. What Swain did not tell them 
was that Albrecht had already launched a criminal investigation. Before the depositions 
took place, Albrecht submitted an affidavit in support of a search warrant for the 
Martens’ home and the jewelry business. The Martens allege that the affidavit contained 
“misleading, if not false, statements of fact.”   
       Swain and other unidentified officials executed the search warrants on July 20, 
2008. The search extended to items and locations not covered by the warrants. 
Afterward, Swain gave the Martens search inventories purporting to itemize the seized 
property, but the inventories omitted a substantial number of items.   
       While the search was ongoing, Albrecht handed Janice copies of tax assessments 
against her business. Two days later, the DOR filed formal Jeopardy Assessment Notices 
seeking about $900,000 from the jewelry business and the Martens in their capacity as 
officers of the business. The Martens retained counsel, and the lawyers met with the 
DOR Commissioner on October 10 and negotiated a settlement. The terms of the 
settlement called for the Martens to make a preliminary escrow deposit of $100,000 
No. 14‐1771                                                                       Page 3 
 
pending a review of the audit and a final determination of back taxes due. On October 15 
the jewelry business delivered a check for $100,000 to the DOR. 
       Eight days later, the Martens were arrested on 14 criminal counts, including 
failure to pay taxes, tax evasion, and falsification of tax records. The charging 
information was based in part on Albrecht’s affidavit and evidence gleaned from the 
Martens’ depositions from the civil proceedings. The criminal charges remained pending 
for nearly two and a half years. Finally, on March 7, 2011, the state court dismissed all 
charges against the Martens after finding that the audit report had been purposefully 
withheld from them and their counsel. 
        In February 2012 the Martens filed suit in district court against Swain, Albrecht, 
the DOR, the Office of the Attorney General, and unknown representatives of these state 
offices. Count I alleged a § 1983 claim for violation of the Martens’ rights under the 
Fourth, Fifth, Sixth, and Fourteenth Amendments. Counts II, III, IV, and V alleged claims 
under Indiana law for malicious prosecution, intentional infliction of emotional distress, 
abuse of process, and conversion. 
       The defendants moved to dismiss the action in its entirety. The district court 
dismissed Counts I, III, IV, and V with prejudice, finding each count barred by the 
applicable statute of limitations. The court dismissed Count II (the state‐law 
malicious‐prosecution claim) without prejudice, and allowed the Martens to amend their 
complaint to address notice and immunity issues under the Indiana Tort Claims Act. 
       The amended complaint alleged a single state‐law claim for malicious 
prosecution against Swain, Albrecht, and the State of Indiana. The defendants again 
moved to dismiss, this time for lack of subject‐matter jurisdiction, or alternatively, based 
on the immunity provision of the Tort Claims Act. The Martens conceded that with the 
dismissal of the § 1983 claim, jurisdiction was now lacking. They asked the court to 
“remand” the case to state court.   
       The district court declined the remand request because the Martens had initiated 
the suit in federal court. And although no federal claim had survived the initial motion 
to dismiss, the court retained jurisdiction and addressed the state‐law malicious‐ 
prosecution claim on the merits. The court held that Swain and Albrecht were entitled to 
immunity under the Tort Claims Act and the State of Indiana had not consented to suit. 
Accordingly, the court dismissed the amended complaint with prejudice. This appeal 
followed. 
        
 
No. 14‐1771                                                                          Page 4 
 
                                      II. Discussion 
        The Martens’ sole argument on appeal is that the district court erred in dismissing 
their § 1983 due‐process claim for malicious prosecution as time‐barred under the 
two‐year statute of limitations.1  The judge concluded that the claim accrued in 2008 
when Swain and Albrecht took the actions in question, rather than in 2011 when the 
criminal charges against the Martens were dismissed. Because the Martens filed suit in 
late 2012, the judge dismissed the claim as untimely. 
       That decision is incompatible with Julian v. Hanna, 732 F.3d 842, as Swain and 
Albrecht now admit. We held in Julian that a § 1983 claim for malicious prosecution 
“does not accrue until the criminal proceeding that gave rise to it ends in the claimantʹs 
favor.” Id. at 845. Under this rule of accrual, the due‐process claim accrued in 2011 when 
the criminal charges against the Martens were dismissed. The § 1983 claim—filed the 
following year—was therefore timely. 
       Swain and Albrecht concede the error but insist that we can affirm anyway 
because the Martens have failed to state a claim upon which relief can be granted. They 
identify two flaws in the complaint. First, they argue that it is factually insufficient 
because it does not specifically identify the misrepresentations Swain and Albrecht made 
in furtherance of the prosecution and does not allege that they made the 
misrepresentations with knowledge of their falsity. Second, they assert that the claim of 
malicious prosecution is not cognizable as a deprivation of due process. 
        We may affirm on any ground fairly supported by the record if the appellee 
preserved the argument below. Burns v. Orthotek, Inc. Emps.’ Pension Plan & Trust, 657 F.3d 
571, 575 (7th Cir. 2011) (explaining that “[w]e can affirm on any ground that the record 
fairly supports and the appellee has not waived” (internal quotation marks omitted)). 
“Only if a party raises an argument both here and in the district court may we use it as 
an alternate means to affirm … .” Tully v. Barada, 599 F.3d 591, 594 (7th Cir. 2010). 
        Swain and Albrecht did not attack the factual sufficiency of the § 1983 malicious‐ 
prosecution claim in the district court. Their motion to dismiss did not address either the 
false‐statement or knowledge components of the claim—the very allegations they now 

                                                 
            1  The Martens do not seek to revive any other claim, nor do they challenge the 

dismissal of all claims against the State of Indiana, the DOR, the Office of the Attorney 
General, and unnamed representatives of these state offices. Accordingly, our review is 
limited to the § 1983 due‐process claim for malicious prosecution against Swain and 
Albrecht.   
No. 14‐1771                                                                      Page 5 
 
contend are insufficiently developed. Because they did not raise the argument below, it 
lies beyond our reach as an alternative ground for affirmance. 
        Swain and Albrecht did dispute the Martens’ framing of their malicious‐ 
prosecution claim as a Fourteenth Amendment due‐process violation, so that argument 
was adequately preserved. But it’s not a winner, at least not at this early stage of the case. 
Julian authorized a due‐process claim for malicious prosecution in Indiana because state 
immunity law bars the common‐law cause of action, making state remedies inadequate. 
732 F.3d at 848–49. Our decision in Serino fleshed out some of the contours of the claim. 
735 F.3d at 593–94. Both cases postdate the dismissal of this suit, and because the 
due‐process claim was erroneously dismissed as time‐barred, the Martens have not yet 
had an opportunity to address these new legal developments. Now that we’ve corrected 
the statute‐of‐limitations error, they are entitled to try to plead sufficient facts to support 
a due‐process claim as understood in Julian and Serino. 
        Finally, Swain asks us to affirm the dismissal of the § 1983 claim against him 
because his position as prosecutor furnishes absolute immunity. The Supreme Court has 
characterized prosecutorial immunity from suit under § 1983 as “absolute.” Van de 
Kamp v. Goldstein, 555 U.S. 335, 341–42 (2009) (noting that “[t]he public trust of the 
prosecutorʹs office would suffer were the prosecutor to have in mind his own potential 
damages liability when making prosecutorial decisions” (internal quotation marks 
omitted)). But this “immunity may not apply when a prosecutor is not acting as an 
officer of the court, but is instead engaged in other tasks, say, investigative or 
administrative tasks.” Id. at 342 (internal quotation marks omitted). Thus, it’s “the nature 
of the function performed, not the identity of the actor who performed it, that inform[s] 
our immunity analysis.” Forrester v. White, 484 U.S. 219, 229 (1988).   
        We are hesitant to engage in this functional analysis at the pleading stage, 
particularly where the district court has yet to pass on the issue. See Alvarado v. Litscher, 
267 F.3d 648, 651 (7th Cir. 2001) (“Because an immunity defense usually depends on the 
facts of the case, dismissal at the pleading stage is inappropriate … .”). The Martens were 
not required to anticipate and plead around the affirmative defense of prosecutorial 
immunity, and their complaint makes no implicit concession that would “plead [them] 
out of court by alleging (and thus admitting) the ingredients” of such a defense. 
U.S. Gypsum Co. v. Ind. Gas Co., 350 F.3d 623, 626 (7th Cir. 2003). Since “we have not 
sharply defined the boundary between prosecutorial and investigatory actions,” 
Alexander v. Shan, 161 F. App’x 571, 575 (7th Cir. 2005), any immunity determination 
involves a necessarily fact‐specific line‐drawing exercise that would benefit from greater 
No. 14‐1771                                                                   Page 6 
 
development of the record below. On the complaint alone, we cannot conclude with any 
certainty whether and to what extent Swain is entitled to immunity. 
      Accordingly, we VACATE the judgment dismissing the § 1983 claim for malicious 
prosecution and REMAND for further proceedings consistent with this opinion.